

Exhibit 10.1


Amendment to the Employment Agreement


WHEREAS, the Board of Directors of National CineMedia, Inc. (the “Company”) has
determined that it is in the best interest of the Company and its shareholders
to extend the employment of Scott Felenstein (“Executive”) past the expiration
date set forth in his current Employment Agreement with the Company dated April
3, 2017 (the “Employment Agreement”);


WHEREAS, Executive desires to continue his employment with the Company; and


WHEREAS, the Company and Executive have therefore agreed to extend the
Employment Agreement and amend certain terms thereof, as set forth in this
Amendment to the Employment Agreement (the “Amendment”).


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree to the following changes
to the Employment Agreement, effective as of May 1, 2020 (the “Effective Date”):


1.Section 1 of the Employment Agreement shall be amended to change the Effective
Date from April 24, 2017 to May 1, 2020.


2.To reflect Executive’s continued employment with the Company, Section 1 of the
Employment Agreement shall further be amended to change the date in (i) from
April 30, 2020 to April 30, 2021.


3.Section 3(a) of the Employment Agreement shall be deleted in its entirety and
replaced with the following: “[Section Intentionally Deleted.]”


4.To memorialize Executive’s earlier base salary increase, Section 3(b) of the
Employment Agreement shall be amended to change Executive’s Base Salary from
$500,000 to $530,714.39.


5.The proviso in Section 3(c) of the Employment Agreement, stating “; provided,
however, that Executive’s bonus in respect to calendar year 2017 shall be no
less than $300,000” shall be deleted in its entirety.


6.Section 3(d) of the Employment Agreement shall be deleted other than the first
sentence thereof, which shall remain without change.


7.Section 4(f)(ii) of the Employment Agreement shall be deleted in its entirety
and replaced with the following: “[Section Intentionally Deleted.]”


8.The following shall be added to the Employment Agreement as Section 6(j)
thereof:


(j) Scope of Disclosure Restrictions. Executive understands and acknowledges
that nothing in this Agreement or any other Company policy or agreement
prohibits him from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies or participating in government agency investigations or
proceedings, and that he is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information
1

--------------------------------------------------------------------------------



he obtained through a communication that was subject to the attorney-client
privilege. Further, notwithstanding Executive’s confidentiality and
nondisclosure obligations, Executive understands that, and the Company is hereby
advising him as follows, pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”


9.Except as expressly modified herein, the Employment Agreement shall remain in
full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth below.


National CineMedia, Inc.
Scott Felenstein
/s/ Thomas F. Lesinski/s/ Scott FelensteinBy:Thomas F.
LesinskiTitle:CEODate:April 30, 2020Date:April 29, 2020





2